Execution Copy AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of August 11, 2009, by and among SL GREEN OPERATING PARTNERSHIP, L.P., a limited partnership formed under the laws of the State of Delaware (the “Borrower”), SL GREEN REALTY CORP., a corporation formed under the laws of the State of Maryland (the “Parent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”), Wells Fargo Securities, LLC and Banc of America Securities, LLC, each as Joint Lead Arrangers for purposes of this Amendment (the “Joint Lead Arrangers”), and each of the financial institutions signatory hereto (the “Required Lenders”). WHEREAS, the Requisite Lenders and certain other financial institutions (who were “Lenders” under the Existing Credit Agreement) made available to the Borrower a revolving credit facility, including a letter of credit subfacility and a swingline subfacility, on the terms and conditions contained in that certain Amended and Restated Credit Agreement dated as of June 28, 2007 (as amended and in effect immediately prior to the date hereof, the “Existing Credit Agreement”; and, as amended by this Amendment, the “Credit Agreement”) by and among the Borrower, the Parent, such Lenders, certain other financial institutions, the Agent and the other parties thereto; WHEREAS, the Borrower desires to repurchase a portion of the outstanding Loans and Commitments of the Lenders through an Unrestricted Subsidiary (as hereinafter defined) through one or more modified Dutch auctions (the “Repurchases”); WHEREAS, in order to induce the Agent and the Required Lenders (a) to permit the Unrestricted Subsidiary to become a “Lender” under the Existing Credit Agreement and (b) to agree to amend certain terms of the Existing Credit Agreement to permit the Repurchases, the Borrower and the Unrestricted Subsidiary will agree, among other things, (i) to subordinate the Loans acquired by the Unrestricted Subsidiary such that no principal shall be paid to the Unrestricted Subsidiary until the repayment in full of the outstanding Loans, Letter of Credit Liabilities and other Obligations owing to the other Lenders and the termination of all Commitments of such other Lenders, (ii) to waive any right to receive any interest or fees on the Loans acquired by the Unrestricted Subsidiary, (iii) to waive all rights the Unrestricted Subsidiary may have to cast any votes or give any consent as a Lender under the Credit Agreement or to participate in any way in the administration of the Credit Agreement or the other Loan Documents, (iv) that the Loans acquired by the Unrestricted Subsidiary will be extinguished upon the occurrence of an Event of Default and (v) to waive any rights to enforce the Loans acquired by the Unrestricted Subsidiary and to be treated as a subordinate and separate class of creditor in any bankruptcy or other insolvency proceeding involving the Borrower; and WHEREAS, the Borrower, the Agent and the Required Lenders desire to amend certain terms of the Existing Credit Agreement on the terms and conditions contained herein; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree that the Existing Credit Agreement and the other Loan Documents are hereby amended as follows: 1 1. Definitions. (a) Defined Terms.Capitalized terms used in this Amendment and not defined herein shall have the meanings provided in the Existing Credit Agreement. (b) Eligible Assignee.The definition of “Eligible Assignee” set forth in Section 1.1 of the Existing Credit Agreement is hereby deleted in its entirety and replaced with the following: “‘Eligible Assignee’ means (a) a Lender, (b) an affiliate of a Lender, (c) an Approved Fund, (d) subject to the limitations set forth in Section 12.5(i), the Unrestricted Subsidiary and (e) any other Person (other than a natural person) approved by (i) the Agent and (ii)unless a Default or Event of Default exists, the Borrower (each such approval not to be unreasonably withheld or delayed); provided, that notwithstanding the foregoing, “Eligible Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries except in accordance with clause (d) of this definition.” (c) First Amendment.The following definition is hereby added to Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order: “‘First Amendment’ means that certain Amendment No. 1 to Amended and Restated Credit Agreement, dated as of August 11, 2009, which amends this Agreement.” (d) Loan Party.The definition of “Loan Party” set forth in Section 1.1 of the Existing Credit Agreement is hereby amended by adding the following sentence to the end of such definition: “Notwithstanding anything to the contrary contained in this Agreement, in no event shall the Unrestricted Subsidiary be deemed to be a Loan Party.” (e) Offer Document.The following definition is hereby added to Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order: “‘Offer Document’ means a Notice of an Offer to Purchase by the Unrestricted Subsidiary, together with all attachments thereto, substantially in the form of Exhibit T attached hereto. (f) Subsidiary.The definition of “Subsidiary” set forth in Section 1.1 of the Existing Credit Agreement is hereby amended by adding the following sentence to the end of such definition:“Notwithstanding anything to the contrary contained in this Agreement, in no event shall the Unrestricted Subsidiary be deemed to be a Subsidiary except for purposes of Sections 8.1 and 8.2.” (g) Unconsolidated Affiliate.The definition of “Unconsolidated Affiliate” set forth in Section 1.1 of the Existing Credit Agreement is hereby amended by adding the following sentence to the end of such definition:“Notwithstanding anything to the contrary 2 contained in this Agreement, in no event shall the Unrestricted Subsidiary be deemed to be an Unconsolidated Affiliate.” (h) Unrestricted Subsidiary.The following definition is hereby added to Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order: “‘Unrestricted Subsidiary’ means either (i) SLG Acquisition LLC, a Delaware limited liability company or (ii) any Affiliate of the Borrower in which SLG Acquisition LLC, and no other Affiliate of the Borrower or any other Person, owns any Equity Interest, and in either case which has obtained or acquired an interest in any Loan, Commitment or portion thereof from a Lender pursuant to an Offer Document and the terms of this Agreement.” (i) Unrestricted Subsidiary Assignment Agreement.The following definition is hereby added to Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order: “Unrestricted Subsidiary Assignment Agreement’means, with respect to any assignment to the Unrestricted Subsidiary pursuant to this Agreement, an Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the form of Exhibit S attached hereto. (j) Unrestricted Subsidiary Loan.The following definition is hereby added to Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order: “Unrestricted Subsidiary Assignment Agreement’means, with respect to any assignment to the Unrestricted Subsidiary pursuant to this Agreement, an Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the form of Exhibit S attached hereto. 2. Affiliate Transactions. (a) Section 6.1(s) of the Existing Credit Agreement is hereby amended by adding the following after the word “Affiliate” in line 3 of such Section: “other than the purchase of Unrestricted Subsidiary Loans, if applicable, and any transaction related to such Unrestricted Subsidiary Loans, in each case, that is permitted by this Agreement.” (b) Section 9.11 of the Existing Credit Agreement is hereby amended by adding the following sentence to the end of such Section:“Nothing in this Section shall be deemed to prohibit the Unrestricted Subsidiary from (i) acquiring any Unrestricted Subsidiary Loan so long as such acquisition is permitted by this Agreement or (ii) paying or funding any amounts relating to such Unrestricted Subsidiary Loan to a Loan Party so long as such payment or funding is permitted by this Agreement.” 3 3. Defaulting Lenders.Section 3.11(b) of the Existing Credit Agreement is hereby amended by adding the following sentence to the end of such section:“In no event shall the Unrestricted Subsidiary be deemed a Defaulting Lender for the purposes of this clause (b).” 4. Financial Covenants; Certain Permitted Investments.Solely to the extent consistent with GAAP, no Unrestricted Subsidiary Loan shall constitute (i) Indebtedness of the Borrower for the purposes of (x) the financial covenants set forth in Section 9.1 of the Credit Agreement or (y) the definition of “Applicable Margin” or “Senior Indebtedness” or “Senior Debt”, each as used in the definition of “Applicable Margin”, or (ii) an Investment for the purposes of Section 9.4 of the Credit Agreement. 5. Investments.Section 9.5 of the Existing Credit Agreement is hereby amended by replacing the period at the end of Section 9.5(f) with “; and”, and by adding the following as clause (g): “(g)Investments in an amount not to exceed $600,000,000 in the aggregate in the Unrestricted Subsidiary, to be used for the purpose of funding the Unrestricted Subsidiary’s purchase of Unrestricted Subsidiary Loans or portions thereof and any other payments of amounts relating to such Unrestricted Subsidiary Loans as contemplated by this Agreement and permitted hereunder and under each applicable Unrestricted Subsidiary Assignment Agreement; provided that such Investments are not funded (i) from the proceeds of any Loans hereunder, (ii) from the proceeds of any loans to, or indebtedness incurred by, the Unrestricted Subsidiary or (iii) directly from the proceeds of any other loans to, or indebtedness incurred by, the Borrower or the Parent that would be recourse to the Borrower or the Parent.” 6. Assignments by Lenders; Unrestricted Subsidiary. (a) The following is hereby added as Section 12.5(b)(i)(C) of the Existing Credit Agreement: “(C)Clauses (A) and (B) of this subsection (i) shall not apply to any assignment to the Unrestricted Subsidiary permitted by this Agreement.” (b) Section 12.5(b)(iii)(B) of the Existing Credit Agreement is hereby amended by adding the following to the end of such Section: “or the Unrestricted Subsidiary”. (c) Section 12.5(b)(iv) of the Existing Credit Agreement is hereby amended by adding the words “or the Unrestricted Subsidiary” after the words “if it is not a Lender”. (d) Section 12.5(b)(v) of the Existing Credit Agreement is hereby amended by adding the following to the end of such Section: “other than to the Unrestricted Subsidiary”. (e) The following is hereby added as Section 12.5(i) of the Existing Credit Agreement: 4 “(i)Unrestricted Subsidiary.Notwithstanding anything to the contrary contained herein, the purchase of any portion of any Loans or Commitments by the Unrestricted Subsidiary, and the Unrestricted Subsidiary’s status as a “Lender” for all purposes under this Agreement or any other Loan Document, shall be subject to the following provisions: (i) Voting Rights; Communication.For purposes of any proposed amendment, consent, waiver or other modification hereunder or under any other Loan Document, or any other vote, consent, request, demand, authorization or direction hereunder (including, without limitation, any vote, consent, request, demand, authorization or direction with respect to any of the matters set forth in Section 12.6) or under any other Loan Document, the Unrestricted Subsidiary shall be deemed at all times to be a Defaulting Lender (solely with respect to the Unrestricted Subsidiary’s right to vote on matters described herein), and the Unrestricted Subsidiary shall not have any right to participate in the administration of the Loans, this Agreement or the other Loan Documents.The Unrestricted Subsidiary shall not be permitted, entitled or have any rights to (x) attend or participate in any formal or informal meetings of the other Lenders, (y) receive or participate in any communications between or among the Agent and/or the other Lenders or (z) receive, or rely upon, any information, whether written or oral, disseminated during, or relating to, any such meetings or communications, or receive any reports, analyses, opinions or other work product prepared by any consultant, agent or attorney for the Agent or any other Lender, and the Unrestricted Subsidiary’s sole entitlement to receive any information is limited exclusively to information prepared by the Borrower and made available to the Agent and the other Lenders; provided, that this clause (i) shall not in any way limit the Unrestricted Subsidiary’s ability or right to receive or rely upon information that is available to the public. (ii) Extinguishment of Unrestricted Subsidiary Loan upon an Event of Default.Immediately upon the occurrence of an Event of Default or a default under any of the provisions set forth on Annex 2 to each Unrestricted Subsidiary Assignment Agreement, the outstanding principal amount of all Unrestricted Subsidiary Loans shall be immediately and without further action extinguished and retired (an “Unrestricted Subsidiary Loan Retirement”) and the Unrestricted Subsidiary shall thereafter not have any further rights as a Lender under the Loan Documents with respect to any Unrestricted Subsidiary Loans that are the subject of an Unrestricted Subsidiary Loan Retirement (the “Retired Loans”), subject to the following: all Commitments and Letter of Credit Liabilities associated with Retired Loans and all obligations of the Unrestricted Subsidiary in connection with such Retired Loans shall remain in full force and effect after an Unrestricted Subsidiary Loan Retirement; provided, that no subsequent funding made by the Unrestricted Subsidiary pursuant to such Commitments and Letter of Credit Liabilities shall be deemed to be a Loan for the purposes of this Agreement and any such subsequent funding and/or Obligation relating to such funding shall instead be deemed to be immediately extinguished and retired; 5 from and after the date of any Unrestricted Subsidiary Loan Retirement and subject to the terms of clause (i) of Section 12.5(i), solely for purposes of calculating all Commitments, Letter of Credit Liabilities and Commitment Percentages of the Unrestricted Subsidiary and the other Lenders only, and for purposes of calculating the allocation of any prepayments of Revolving Loans, the principal amount of all Retired Loans shall be deemed to be outstanding; and no Unrestricted Subsidiary Loan Retirement shall increase, decrease or otherwise affect the Commitment Percentage or participation interest in any Letter of Credit or any Swingline Loan of the Unrestricted Subsidiary or any other Lender as they exist immediately prior to the applicable Unrestricted Subsidiary Loan Retirement (with respect to the Unrestricted Subsidiary and each other Lender, its “Retirement Date Commitment Percentage”) and, from and after the date of any Unrestricted Subsidiary Loan Retirement, (i) the Commitment Percentage of the Unrestricted Subsidiary shall equal the Retirement Date Commitment Percentage of the Unrestricted Subsidiary on the date immediately prior to the applicable Unrestricted Subsidiary Loan Retirement and (ii) the aggregate Commitment Percentage of the other Lenders shall equal the aggregate Retirement Date Commitment Percentage of such other Lenders on the date immediately prior to the applicable Unrestricted Subsidiary Loan Retirement. (iii) Subordination.All Unrestricted Subsidiary Loans shall immediately and automatically become fully and completely junior and subordinate in both payment and priority to the Loans or portions thereof and all other Obligations held by the other Lenders.The Unrestricted Subsidiary shall not receive, and neither the Borrower nor any other Loan Party shall make, any payment in cash or otherwise (including principal, interest and fees) on account of any Unrestricted Subsidiary Loan until all outstanding Loans and Obligations owed to Agent and the other Lenders have been repaid in full and all Commitments (other than the Commitment of the Unrestricted Subsidiary), and this Agreement (other than with respect to the Unrestricted Subsidiary), have all been terminated in accordance with the terms hereof, and any payments received by the Unrestricted Subsidiary in contravention of the foregoing shall be held in trust for the Agent and the Lenders and delivered to the Agent promptly upon receipt; provided, however, that the Borrower may, from time to time, make “Deemed Repayments” on Unrestricted Subsidiary Loans, as defined in and in accordance with clause (vi) below.The Unrestricted Subsidiary waives any rights to a pro-rata share or any other share of any payment of any amount under this Agreement or any other Loan Document to which it may otherwise be entitled and further waives any rights it may have under Sections 3.2 and 3.3.The Unrestricted Subsidiary further agrees that it shall not exercise any right of set-off or recoupment it may have hereunder or under Applicable Law. (iv) Funding of Unrestricted Subsidiary Loans; Net Funding.All Revolving Loans shall be made pursuant to Section 2.1; provided, however, subject to 6 clause (v) below, (1) all fundings of Revolving Loans by Lenders under the Credit Agreement after the date of the First Amendment shall be net of the pro rata share of such Revolving Loans that is required to be funded by the Unrestricted Subsidiary and (2) the Unrestricted Subsidiary shall be permitted to fund such pro rata share of each Revolving Loan directly to the Borrower.The Unrestricted Subsidiary shall not have the right to make or offer to make any Bid Rate Loans.In no event shall any Lender be required to make any Revolving Loan in excess of its Commitment. (v) Funding of Swingline Loans and Letters of Credit.(a) Prior to or simultaneously with the Borrower delivering any Notice of Swingline Borrowing under Section 2.3 or the issuance of a Letter of Credit requested by the Borrower under Section 2.4, in each case subsequent to the Unrestricted Subsidiary acquiring an Unrestricted Subsidiary Loan, and (b) with respect to any Swingline Loan and/or any Letter of Credit outstanding on or prior to the date the Unrestricted Subsidiary acquires an Unrestricted Subsidiary Loan, the Unrestricted Subsidiary shall deposit with Agent all amounts that the Unrestricted Subsidiary may be required to fund as a Lender under such Sections as determined by the Agent in its reasonable discretion.On the date that any Swingline Loan is funded, or if a drawing pursuant to any Letter of Credit occurs, as applicable, the Agent is authorized to use the monies deposited pursuant to this clause (v) to fund the Unrestricted Subsidiary’s share of such Swingline Loan or drawing, or to make payment to the Agent in accordance with Section 2.4, as applicable and on such date the Unrestricted Subsidiary shall be deemed to have made Revolving Loans to the Borrower in an amount equal to the amount applied by the Agent pursuant to this sentence.Notwithstanding anything to the contrary contained in any Loan Document, Lenders other than the Unrestricted Subsidiary shall not in any event be liable in any way for the Unrestricted Subsidiary’s failure to fund amounts that it is required to fund as a Lender under the Loan Documents.To the extent that any interest or other amounts shall accrue on the amounts deposited pursuant to the first sentence of this clause (v), they shall accrue for the benefit of and shall be paid to the Unrestricted Subsidiary.The Unrestricted Subsidiary shall pay to the Agent from time to time such fees as the Agent normally charges for similar services in connection with the Agent's administration of the account into which such amounts are deposited. (vi) Optional and Mandatory Prepayments and Repayments; Application.Any payment or repayment of the principal of Revolving Loans (including any deemed repayments made to the Unrestricted Subsidiary) made by the Borrower shall be applied in accordance with Section 3.2.In calculating the application of such payments and taking into account the agreement of the Unrestricted Subsidiary to subordinate its receipt of payments on the Unrestricted Subsidiary Loans, the aggregate amount of any payment or repayment of the principal amount of Revolving Loans made by the Borrower shall consist of (x) a cash component equal to the full amount paid by the Borrower to be distributed to the Lenders (other than the Unrestricted Subsidiary) on account of their respective Revolving Loans (the “Cash Repayment”) and (y) a deemed payment or repayment of principal of the Revolving Loans (each, a “Deemed Repayment”) held by the Unrestricted Subsidiary. 7 Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash Repayment, multiplied by (B) a fraction, the numerator of which is the Unrestricted Subsidiary's Commitment Percentage and the denominator of which is the aggregate Commitment Percentage of the other Lenders.Notwithstanding anything to the contrary set forth above, if immediately prior to giving effect to any such payment or prepayment in respect of any Revolving Loans, the outstanding principal amount of Revolving Loans shall not be held by the Lenders (including the Unrestricted Subsidiary) pro rata in accordance with their Commitments in effect at the time such Revolving Loans were made, then such payment or repayment shall be applied to the Revolving Loans of the Lenders (other than the Unrestricted Subsidiary) in such manner as shall result, as nearly as practicable, in the outstanding principal amounts of the Revolving Loans being held by such Lenders pro rata in accordance with their respective Commitments; provided, however, the Unrestricted Subsidiary shall only receive Deemed Repayments and shall not receive any payments in cash until all amounts owing to the other Lenders have been paid in full and their Commitments have been terminated in accordance with the terms of this Agreement. (vii) Unrestricted Subsidiary Purchase Procedure.The Unrestricted Subsidiary shall not be permitted to purchase any portion of any Loan or Commitment from a Lender unless (1) the Unrestricted Subsidiary shall have complied with the purchase procedures described on Exhibit R attached hereto and made a part hereof and (2) no Event of Default or any default (following the expiration of any applicable notice and cure period) of any of the covenants and agreements set forth in Annex 2 to each Unrestricted Subsidiary Assignment Agreement then exists or would result from the consummation of any such purchase.The Unrestricted Subsidiary shall not be permitted to acquire any participations in any Loan or Commitment pursuant to Section 12.5(d).The Unrestricted Subsidiary shall be subject to the covenants and agreements set forth on Annex 2 to each Unrestricted Subsidiary Assignment Agreement. (viii) Bankruptcy Matters.Upon the occurrence of any of the events described in Sections 10.1(f) or 10.1(g) (each such event a “Proceeding”), (1) the Unrestricted Subsidiary shall not have any enforcement rights relating to any Unrestricted Subsidiary Loan, (2) the Unrestricted Subsidiary shall be treated as a separate class of creditors for all purposes under, and during the course of, such Proceeding, subordinate to and separate and apart from Agent and the other Lenders and (3) the Unrestricted Subsidiary shall not vote on any proposed plan of reorganization in any Proceeding and shall not oppose any sale or disposition of any assets of the Borrower that is supported by the Requisite Lenders and shall not support any sale of disposition of any assets of the Borrower that is opposed by the Requisite Lenders, and the Unrestricted Subsidiary shall be deemed to have either consented or withheld consent in accordance with this clause (3) under Section 363 of the Bankruptcy Code of 1978, as amended. (ix) No Resale By Unrestricted Subsidiary.The Unrestricted Subsidiary shall not be permitted to sell, assign or otherwise transfer (whether by participation or 8 otherwise) any portion of any Unrestricted Subsidiary Loans held by the Unrestricted Subsidiary or any interest therein. (x) Interest.No Unrestricted Subsidiary Loan shall accrue interest. (xi) Compensation.The Unrestricted Subsidiary shall not be entitled to any compensation or any other payments pursuant to Sections 3.12, 4.1, 4.4 or 12.9. (xii) Restriction on the Sale or Pledge of Equity Interests, etc. of Unrestricted Subsidiary.The Borrower shall not, and shall not permit any of its Subsidiaries to, sell, assign or otherwise dispose of, or pledge or grant any Lien on, any Equity Interests of the Unrestricted Subsidiary. 7. Total Return Swaps.The Borrower shall only be a counterparty, and shall only permit the Unrestricted Subsidiary or any Affiliate of the Borrower to be a counterparty, to any pledge, assignment or transfer of the interest of any Lender, fully or in any part, in any Loan, Commitment or portion thereof via any agreement, financial instrument or other assignment that replicates loan payments under the Credit Agreement and/or provides for a transfer or assumption of any portion of economic, legal or other risk of any such loan payments, if such Lender agrees that: (a) such Lender shall deliver written notice (which notice shall include a disclosure of all Persons that are party to such transaction) of such pledge, assignment or transfer to Agent for dissemination on or prior to the date that such transaction is effectuated; and (b) such Lender shall be deemed to be, and shall be treated as if it was, an Unrestricted Subsidiary (notwithstanding the definition thereof) solely with respect to the Loan or Commitment so pledged, assigned or transferred, and such pledged, assigned or transferred Loan or Commitment shall be deemed to be, and shall be treated as if it was, an Unrestricted Subsidiary Loan (notwithstanding the definition thereof). If the Borrower, the Unrestricted Subsidiary or any Affiliate of the Borrower shall become a counterparty to any such pledge, assignment or transfer in contravention of this Section 7, the same shall result in an immediate Event of Default. 8. Exhibits.The Existing Credit Agreement is hereby amended by adding thereto Exhibits R, S and T in the forms of Exhibits R, S and T, respectively, to this Amendment. 9. Conditions Precedent.The effectiveness of this Amendment is subject to receipt by the Agent of each of the following or satisfaction (or waiver by the Requisite Lenders) of each of the following, each in form and substance satisfactory to the Agent: 9 (a) A counterpart of this Amendment duly executed by the Borrower and each of the Requisite Lenders; (b) A Guarantor Acknowledgement duly executed by each Guarantor in the form attached hereto as Exhibit A; and (c) Evidence that all fees and expenses payable to the Joint Lead Arrangers and the Lenders in connection with this Amendment have been paid. Representations.Each of the Borrower and the Parent represents and warrants to the Agent and the Lenders that: (a) Authorization.Each of the Borrower and the Parent has the right and power, and has taken all necessary action to authorize it, to execute and deliver this Amendment and to perform its obligations hereunder and under the Credit Agreement in accordance with their respective terms.This Amendment has been duly executed and delivered by a duly authorized officer of each of the Borrower and the Parent and each of this Amendment and the Credit Agreement is a legal, valid and binding obligation of the Borrower and the Parent enforceable against each of them in accordance with its respective terms except as (i) the enforceability thereof may be limited by bankruptcy, insolvency or similar laws affecting creditors rights generally and (ii) the availability of equitable remedies may be limited by equitable principles of general applicability. (b) Compliance with Laws, etc.The execution and delivery by each of the Borrower and the Parent of this Amendment and the performance by each of the Borrower and the Parent of their obligations under this Amendment and the Credit Agreement in accordance with their respective terms, do not and will not, by the passage of time, the giving of notice or otherwise:(i) require any Government Approvals or violate any Applicable Laws (including Environmental Laws) relating to the Borrower, the Parent or any other Loan Party; (ii) conflict with, result in a breach of or constitute a default under the organizational documents of the Borrower, the Parent or any other Loan Party, or any indenture, agreement or other instrument to which the Borrower or any other Loan Party is a party or by which it or any of its respective properties may be bound; and (iii) result in or require the creation or imposition of any Lien upon or with respect to any property now owned or hereafter acquired by the Borrower, the Parent or any other Loan Party. (c) No Default.No Default or Event of Default has occurred and is continuing as of the date hereof or will exist immediately after giving effect to this Amendment. Reaffirmation of Representations by Borrower and Parent.Each of the Borrower and the Parent hereby represents and warrants that the representations and warranties made by each of the Borrower and the Parent to the Agent and the Lenders in the Credit Agreement and the other Loan Documents to which it is a party are true and correct in all material respects on and as of the 10 date hereof to the same extent as though made on and as of such date, except to the extent that such representations and warranties specifically relate to an earlier date. Document References.All references to (i) the “Credit Agreement” in each Loan Document shall be deemed to be a reference to the Existing Credit Agreement as amended by this Amendment; and (ii) any of the Loan Documents referenced in any other Loan Document shall be deemed to be a reference to such Loan Document as amended by the terms of this Amendment. Full Force and Effect.Except as amended by this Amendment, the Existing Credit Agreement and each of the other Loan Documents shall continue to remain in full force and effect.The amendments contained herein shall be deemed to have prospective application only, unless otherwise specifically stated herein. Headings.Each of the captions contained in this Amendment are for the convenience of reference only and shall not define or limit the provisions hereof. Governing Law.THE PROVISIONS OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, DETERMINED WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, AND ANY APPLICABLE LAW OF THE UNITED STATES. Counterparts.This Amendment may be executed in one or more counterparts, each of which shall constitute an original and all of which when taken together shall constitute one binding agreement. Severability.The provisions of this Amendment are severable, and if any one clause or provision hereof shall be held invalid or unenforceable in whole or in part, then such invalidity or unenforceability shall affect only such clause or provision, or part thereof, and not any other clause or provision of this Amendment. Expenses.The Borrower shall reimburse the Agent for all reasonable costs and expenses (including reasonable attorneys’ fees) incurred by the Agent in connection with the preparation, negotiation and execution of this Amendment and the other agreements and documents executed and delivered in connection herewith. Benefits.This Amendment shall be binding upon and shall inure to the benefit of the parties hereto, the Unrestricted Subsidiary, and each of their respective successors and permitted assigns. [Signature Pages Follow] 11 IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Amended and Restated Credit Agreement to be executed and delivered by their authorized officers all as of the day and year first above written SL GREEN OPERATING PARTNERSHIP, L.P. By: /s/ Gregory F. Hughes Name: Gregory F. Hughes Title: Chief Operating Officer and Chief Financial Officer SL GREEN REALTY CORP. By: /s/ Gregory F. Hughes Name: Gregory F. Hughes Title: Chief Operating Officer and Chief Financial Officer [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] WACHOVIA BANK , NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline Lender By: /s/ William F. Carmody Name: William F. Carmody Title: Managing Director [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] KEYBANK NATIONAL ASSOCIATION By: /s/ Meredith H. Houseworth Name: Meredith H. Houseworth Title: Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] ING REAL ESTATE FINANCE (USA) LLC By: /s/ Michael E. Shields Name: Michael E. Shields Title: Senior Director By: /s/ Karen L. Ramos Name: Karen L. Ramos Title: Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] BANK OF AMERICA, N.A. By: /s/ Stephen B. Carlson Name: Stephen B. Carlson Title: Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] DEUTSCHE BANK TRUST COMPANY AMERICAS. By: /s/ James Rolison Name: James Rolison Title: Managing Director By: /s/ George R. Reynolds Name:George R. Reynolds Title: Director [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] JPMORGAN CHASE BANK, NA. By: /s/ Mohammad S. Hasan Name: Mohammad S. Hasan Title: Associate [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] THE BANK OF NOVA SCOTIA. By: /s/ George Sherman Name: George Sherman Title: Director [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] FORTIS BANK SA/NV, NEW YORK BRANCH By: /s/ Jack Au Name: Jack Au Title: Director By: /s/ Barry K. Chung Name: Barry K. Chung Title: Director [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] LANDESBANK HESSEN-THURINGEN GIROZENTRALE. By: /s/ Robert W. Becker Name:Robert W. Becker Title: Senior Vice President, Real Estate Finance By: /s/ Gianna Giola Name:Gianna Giola Title: Real Estate Finance [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] LEHMAN BROTHERS COMMERCIAL BANK By: /s/ Gary Murray Name:Gary Murray Title: Chief Credit Officer [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] BANK OF AMERICA, N.A., successor by merger to MERRILL LYNCH BANK USA By: /s/ Stephen B. Carlson Name:Stephen B. Carlson Title: Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] MORGAN STANLEY BANK, N.A. By: /s/ Melissa James Name:Melissa James Title: Authorized Signatory [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] BANK OF CHINA, NEW YORK BRANCH By: /s/ William W. Smith Name:William W. Smith Title: Chief Lending Officer [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] THE BANK OF TOKYO-MITSUBISHI UFJ, LTD By: /s/ James T. Taylor Name:James T. Taylor Title:Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By: /s/ Eric Y.S. Tsai Name:Eric Y.S. Tsai Title: Vice President & General Manager [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] EMIGRANT REALTY FINANCE LLC By: /s/ Jeffrey A. Warner Name:Jeffrey A. Warner Title: Managing Director [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] FIRST COMMERCIAL BANK, NEW YORK AGENCY By: /s/ May Y.M. Hsiao Name:May Y.M. Hsiao Title: Assistant General Manager 3 August 2009 [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] UNION BANK OF CALIFORNIA N.A. By: /s/ Jack Kissane Name:Jack Kissane Title: Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] THE NORTHERN TRUST CO. By: /s/ Robert W. Wiarda Name:Robert W. Wiarda Title: Senior Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] HUA NAN COMMERCIAL BANK, LTD. By: /s/ Henry Hsien Name:Henry Hsien Title: Assistant Vice President [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] E. SUN COMMERCIAL BANK LTD., LOS ANGELES BRANCH By: /s/ Benjamin Lin Name:Benjamin Lin Title: EVP & GM [Signatures Continued on Next Page] [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] TAIPEI FUBON COMMERCIAL BANK, LOS ANGELES BRANCH By: /s/ Jason Chang Name:Jason Chang Title: AVP/Deputy General Manager [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] MIDFIRST BANK, a federally chartered savings association By: /s/ Todd G. Wright Name:Todd G. Wright Title: First Vice President [Signature Page to Amendment No. 1 to Amended Credit Agreement with SL Green Operating Partnership, L.P.] SCOTIABANC INC. By: /s/ J.F. Todd Name:J.F. Todd Title: Managing Director EXHIBIT A FORM OF GUARANTOR ACKNOWLEDGEMENT THIS GUARANTOR ACKNOWLEDGEMENT dated as of July , 2009 (this “Acknowledgment”) executed by each of the undersigned (the “Guarantors”) in favor of Wachovia Bank, National Association, in its capacity as administrative agent (the “Administrative Agent”) for the “Lenders” (described below). WHEREAS, SL Green Operating Partnership, L.P. (the “Borrower”) and SL Green Realty Corp. (the “Parent”), the Administrative Agent and the Lenders party thereto (the “Lenders”) have entered into that certain Amended and Restated Credit Agreement dated as of June 28, 2007 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; capitalized terms used herein and not defined herein have the meanings given such terms in the Credit Agreement); WHEREAS, each of the Guarantors is a party to that certain Amended and Restated Guaranty dated as of June 28, 2007 (as amended, restated, supplemented or otherwise modified from time to time, the “Guaranty”) pursuant to which the Guarantors guarantied, among other things, the Borrower’s Obligations under the Credit Agreement on the terms and conditions contained in the Guaranty; WHEREAS, the Borrower, the Parent, the Administrative Agent and the Required Lenders are to enter into an Amendment No. 1 to Amended and Restated Credit Agreement dated as of the date hereof (the “Amendment”), to amend the terms of the Credit Agreement on the terms and conditions contained therein; and WHEREAS, it is a condition precedent to the effectiveness of the Amendment that the Guarantors execute and deliver this Acknowledgment; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as follows: Section 1.Reaffirmation.Each Guarantor hereby reaffirms its continuing guaranty of the “Guarantied Obligations” (as defined in the Guaranty) and agrees that the transactions contemplated by the Amendment shall not in any way affect the validity and enforceability of the Guaranty, or reduce, impair or discharge the Guarantied Obligations or the obligations of such Guarantor under the Guaranty. Section 2.Governing Law.THE PROVISIONS OF THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, DETERMINED WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, AND ANY APPLICABLE LAW OF THE UNITED STATES. Section3.Counterparts.This Acknowledgement may be executed in any number of counterparts, each of which shall be deemed to be an original and shall be binding upon all parties, their successors and assigns. IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guarantor Acknowledgement as of the date and year first written above. SL Green Realty Corp. SL Green Management LLC SLG IRP Realty, LLC Green 292 Madison LLC Green 1372 Broadway LLC Green 440 Ninth LLC Green Green 317 Madison LLC Green W. 57th St., LLC Green 461 Fifth Lessee LLC Green 28 W 44 LLC Green 19W44 Owner LLC Green 19W44 Member LLC Green 19W44 JV LLC Green 19W44 Mezz LLC 750 Third Owner LLC SLG 609 Funding LLC SL Green 11 Madison Funding LLC SL Green 530 Funding LLC SLG Gale PE LLC SLG 17 Battery Funding LLC 601 Starrett Preferred Investor LLC SLG 125 Chubb Funding LLC Green LNR Debt LLC 180 Madison Preferred Member LLC By: Name: Title: [Signatures continued on next page] [Signature Page to Guarantor Acknowledgement] SLG 1370 Funding LLC SLG 450 Lex LLC SLG 800 Third Funding LLC SLG 717 Fifth Funding LLC SLG 145 West Street Funding LLC SLG 720 Fifth Funding LLC SLG Cooper Stuy Funding LLC Reckson Operating Partnership, L.P. 1055 Washington Boulevard LLC SLG RSVP Funding LLC 1350 LLC SLG 1185/810 Funding LLC Green 1166 Funding LLC SLG 331/48 Funding LLC SLG 333/1010 Funding LLC SL Green Funding LLC Green Hill Acquisition LLC Green 1221 Interest Owner LLC SLG 1185 Sixth A LLC SLG 810 Seventh A LLC SLG 810 Seventh B LLC SLG 810 Seventh E LLC SLG 5 Times Square Funding LLC SLG Puck Funding LLC By: Name: Title: EXHIBIT R UNRESTRICTED SUBSIDIARY PURCHASE PROCEDURE The Unrestricted Subsidiary may purchase outstanding Loans and Commitments or portions thereof on the following basis: 1. The Unrestricted Subsidiary shall notify the Agent in the form of Annex 1 attached hereto (each, a “Purchase Notice”) that it wishes to make one or more offers to Lenders to purchase the Loans and Commitments or portions thereof pursuant to the Offer Document (each, an “Offer”) in an aggregate amount specified by the Unrestricted Subsidiary, with such Offer to be consummated pursuant to the terms of an Unrestricted Subsidiary Assignment Agreement.The Unrestricted Subsidiary shall have the right, in accordance with the procedures in the Offer Document, to purchase the Loans and Commitments or portions thereof, for cash, at a purchase price determined in accordance with the Offer set forth in the Offer Document; provided that (A) no Offer shall be less than $500,000 in aggregate principal amount of the outstanding Loans and Commitments, and (B) each assignment of Loans and Commitments pursuant to this Exhibit R shall be in an aggregate amount of not less than $500,000 (or such lesser amount (x) as may be agreed to by the Unrestricted Subsidiary and Agent, (y) as shall constitute the aggregate amount of the Loans and Commitments of the assigning Lender, or (z) as shall constitute the aggregate pro rata share of the Loans and Commitments of the assigning Lender in the event of pro ration as contemplated in the Offer Document). 2. In connection with any assignment pursuant to this Exhibit R, each of the assigning Lender and the Unrestricted Subsidiary in its capacity as purchaser of the tendered Loans and Commitments acknowledges as of the Unrestricted Subsidiary Assignment Effective Date (as defined below) that (A) the applicable Unrestricted Subsidiary Loan Purchase and the assignment are in accordance with the terms of this Exhibit R, (B) the other party to the Unrestricted Subsidiary Assignment Agreement currently may have, and later may come into possession of, information regarding the Loan Documents or the Loan Parties that is not known to it and that may be material to a decision to enter into an Unrestricted Subsidiary Assignment Agreement (“Excluded Information”), (C) it has independently and without reliance on such other party made its own analysis and determination to enter into an Unrestricted Subsidiary Assignment Agreement and to consummate the transactions contemplated thereby notwithstanding its lack of knowledge of the Excluded Information and (D) such other party shall have no liability to it, and it hereby to the extent permitted by law waives and releases any claims it may have against such other party under applicable laws or otherwise, with respect to the nondisclosure of the Excluded Information in connection with such assignment; provided that the Excluded Information shall not and does not affect the truth or accuracy of the representations or warranties of such other party in the “Standard Terms and Conditions” set forth in the Unrestricted Subsidiary Assignment Agreement.Each of the assigning Lender and the Unrestricted Subsidiary in its capacity as purchaser of the tendered Loans and Commitments further acknowledges that the Excluded Information may not be available to Agent or the other Lenders. 3. The Unrestricted Subsidiary shall make payment of the purchase price for Loans and Commitments or portions thereof accepted for payment pursuant to the Offer Document by transmitting funds to the Agent for distribution to the assigning Lender in accordance with the terms of the Offer Document. 4. Each assignment effected in accordance with the terms of this Exhibit R shall be effective upon recordation in the Register (in the manner set forth below) by Agent following receipt of a fully executed Unrestricted Subsidiary Assignment Agreement effecting the assignment thereof.Each assignment shall be recorded in the Register on the Business Day the Unrestricted Subsidiary Assignment Agreement is received by Agent, if received by 12:00 noon New York City time, and on the following Business Day if received after such time, prompt notice of such receipt shall be provided to the Unrestricted Subsidiary and a copy of such Unrestricted Subsidiary Assignment Agreement shall be maintained by the Agent.The date of such recordation of a transfer shall be referred to herein as the “Unrestricted Subsidiary Assignment Effective Date.” 5. The provisions of this Exhibit R shall not require the Unrestricted Subsidiary to undertake and consummate any Offer; provided that to the extent the Unrestricted Subsidiary submits any Offer and does not terminate, cancel or withdraw such Offer, it shall purchase the principal amount of all validly tendered Loans and Commitments at or below the Clearing Price (as defined in the Offer Document) up to the Maximum Offer Amount (as defined in the Offer Document).Notwithstanding anything herein to the contrary, to the extent the Unrestricted Subsidiary terminates, cancels or withdraws any Offer, it shall not be permitted to submit another Purchase Notice to Agent for a period of five (5) consecutive Business Days commencing on the date of such termination, cancellation or withdrawal. ANNEX 1 to EXHIBIT R Purchase Notice [Unrestricted Subsidiary Letterhead] Wachovia Bank, National Association, as Agent 301 S. College Street, NC0737
